Citation Nr: 1030434	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  01-09 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased initial rating for a right knee 
disability, rated as 10 percent disabling due to instability and 
10 percent disabling due to arthritis.  

2.  Entitlement to an increased initial rating for a right ankle 
disability, rated as 10 percent disabling from July 1, 1999, to 
August 25, 2004.

3.  Entitlement to an initial compensable rating for bilateral 
calluses of the feet.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1999.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2001 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 10 percent rating for right knee instability, 
effective July 1, 1999; granted service connection and assigned a 
0 percent rating for a right ankle disability, effective July 1, 
1999; and granted service connection and assigned a 0 percent 
rating for bilateral calluses of the feet, effective July 1, 
1999.  The Veteran testified before the Board in April 2002.  The 
Board remanded these claims for further development in December 
2003.    

In an October 2007 decision, the Board denied increased initial 
ratings for a right knee disability and bilateral calluses of the 
feet.  The Board granted an initial 10 percent rating for a right 
ankle disability for the period from July 1, 1999, to August 25, 
2004, and denied an initial compensable rating for a right ankle 
disability for the period since August 25, 2004.  The Veteran 
appealed the Board decision to the United States Court of Appeals 
for Veterans Claims.  Pursuant to its July 2009 Decision, an 
August 2009 Order of the Court affirmed the Board decision 
regarding the right ankle disability rating since August 25, 
2004, vacated the remainder of the Board decision, and remanded 
the claims for readjudication in accordance with the Decision of 
the Court.  

A September 2004 rating decision granted a separate 10 percent 
rating for right knee arthritis, effective July 1, 1999.  A 
January 2008 rating decision increased the rating for a right 
ankle disability, from 0 percent to 10 percent disabling, 
effective July 1, 1999, to August 25, 2004, and decreased the 
rating for a right ankle disability from 10 percent to 0 percent 
disabling, effective August 25, 2004.  However, as those grants 
do not represent total grants of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).

The  issue of entitlement to service connection for 
bilateral pes planus has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to an increased initial rating for a 
right ankle disability and entitlement to an initial compensable 
rating for bilateral calluses of the feet are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's right knee disability has been manifested by full 
extension and flexion limited at most to 90 degrees.  There is 
moderate instability and locking but no subluxation, dislocation, 
or ankylosis.  There is x-ray evidence of arthritis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
disabling for a right knee disability due to arthritis have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2009).

2.  The criteria for an initial rating of 20 percent disabling, 
but not higher, for right knee instability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based, as far as practically can be determined, on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as to 
which of two ratings apply under a particular diagnostic code, 
the higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2009).  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the Veteran's 
entire medical history and circumstances.  38 C.F.R. § 4.1 
(2009); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination upon which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. § 
4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, taking 
into account any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions regarding the avoidance of pyramiding do not forbid 
consideration of a higher rating based on greater limitation of 
motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 
(2009).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2009), however, are applicable only in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson v. 
Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2009).

The standardized description of joint measurements is provided in 
Plate II under 38 C.F.R. § 4.71a (2009).  For VA purposes, normal 
extension and flexion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II (2009).

With respect to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  (a) 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); (c) weakened 
movement (due to muscle injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, etc.); (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, standing 
and weight-bearing are related considerations.  38 C.F.R. § 4.45 
(2009).  For the purpose of rating disability from arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45 (2009).

Arthritis shown by X-ray studies is rated based on limitation of 
motion of the affected joint.  When limitation of motion would be 
noncompensable under a limitation-of-motion code, but there is at 
least some limitation of motion, a 10 percent rating may be 
assigned for each major joint so affected.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2009).  Diagnostic Code 5010, used 
to rate traumatic arthritis, directs that the evaluation of 
arthritis be conducted under Diagnostic Code 5003, which states 
that degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).  The 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  
In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 percent 
rating.  The above ratings are to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic code 5003, 
Note 1 (2009).  

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and rating 
a knee disability under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009).  However, a separate 
rating must be based on additional compensable disability.  
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); 
Esteban v. Brown, 6 Vet. App. 259 (1994).  

Separate ratings may also be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a Veteran has both a compensable limitation of flexion and 
a compensable limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate for 
functional loss associated with injury to the leg.  VAOPGCPREC 9-
04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).  

The Veteran's right knee disability is rated under Diagnostic 
Code 5257, which contemplates recurrent subluxation or lateral 
instability.  The right knee has also been rated under Diagnostic 
Code 5010, which contemplates traumatic arthritis.  Diagnostic 
Code 5260, which contemplates limitation of flexion of the leg, 
and Diagnostic Code 5261, which contemplates limitation of 
extension of the leg, are also applicable in this claim.  
38 C.F.R. § 4.71a (2009).      

In considering the applicability of other diagnostic codes, the 
Board finds that Diagnostic Codes 5256 (ankylosis of the knee), 
5258 (dislocation of semilunar cartilage), 5259 (symptomatic 
removal of semilunar cartilage), 5262 (impairment of the tibia 
and fibula), and 5263 (genu recurvatum) are not applicable 
because the medical evidence does not show that the Veteran has 
any of those conditions.  Specifically, no treatment record, or 
any report of VA examination demonstrate any objective finding of 
dislocation of cartilage or subluxation of the right knee.  
Similarly, ankylosis of the right knee has not been shown.  

VA medical records dated in February 2000 show a light diminished 
range of motion of the knees with no swelling.  The Veteran's 
condition was diagnosed as degenerative joint disease of the 
knees.  In February 2002, range of motion was good and swelling 
was minimal.  An x-ray of the right knee was normal.

The Veteran underwent a VA examination of the right knee in 
January 2000 which noted he was post in-service procedure to 
repair a medial meniscus tear.  He presented with complaints of 
daily knee pain at 8 to 9 on the pain scale.  He denied the use 
of a brace, but reported a weight restriction of carrying forty 
pounds.  He also stated that he could walk no more than one 
fourth of a mile.  He reported that his knees "gave out" at 
least once per month and swelled.  Examination of the right knee 
revealed a bulge, tenderness, swelling, and crepitus.  Range of 
motion was 90 degrees flexion with full extension.  The diagnosis 
was chronic residual right knee pain, status post trauma and 
surgical procedure.

Private medical records dated in April 2002 show complaints of 
chronic right knee problems.  An examination showed medial joint 
line pain and a full range of motion with crepitus.  There was 
pain with palpation and range of motion.  His condition was 
diagnosed as joint pain.  In July 2003, the impression was 
degenerative joint disease.  In January 2004, he was involved in 
a motor vehicle accident, but x-rays of the right knee were 
negative for fracture and dislocation.

In August 2004 the Veteran underwent a VA examination of the 
right knee at which he complained of constant right knee pain, 
stiffness, and swelling.  He also reported instability and 
locking of the knee, but did not wear a brace.  He reported 
occasional use of crutches.  He complained that his condition 
worsened with excessive walking, climbing of stairs, and heavy 
lifting.  He stated that he had missed one day of employment per 
month during the past twelve years due to his right knee 
disability.  He maintained that at his previous job as a service 
technician, he had to climb up ladders, which affected his right 
knee disability quite a bit.  However, he reported that at his 
current job as a chief technician with electronic repairs, his 
right knee disability was not affected because he was able to sit 
most of the time.  The Veteran also stated that he had been 
forced to take time off between his service technician job and 
his current chief technician job.  An x-ray of the right knee 
revealed normal bone, joint, and soft tissue.  There was no 
evidence of fracture, dislocation, or bony lesions.  Joint spaces 
were well maintained.  There was very minimal asymmetrical joint 
space narrowing more towards the medial surface, consistent with 
early degenerative osteoarthritis.  The impression was very early 
changes consistent with degenerative osteoarthritis.  During the 
examination, the Veteran ambulated slowly without the use of any 
assistive devices.  He had a slightly wide-based gait.  
Objectively, there was no significant swelling or effusion, but 
there was some tenderness around the patella and the medial and 
lateral joint lines.  The Veteran had full range of motion with 
140 degrees flexion and full extension with mild pain and 
crepitus.  He was able to do deep knee bends with support.  The 
examiner noted instability of the right knee joint.  The 
diagnosis was post-traumatic degenerative joint disease of the 
right knee.  There was mild functional loss of 25 percent due to 
pain.  With repetitive use and flare-ups, there was pain, 
fatigue, and weakness.

For VA purposes, normal extension and flexion of the knee is from 
0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  On the above 
examinations, the Veteran's right knee had full extension.  
Extension to 0 degrees warrants a noncompensable rating.  
Diagnostic Code 5261 therefore cannot serve as a basis for an 
increased rating in this case.  Similarly, DC 5260 cannot serve 
as a basis for an increased rating in this case.  The flexion of 
the Veteran's right knee would have to be limited to 30 degrees 
in order to warrant an increased rating of 20 percent.  Flexion 
limited at most to 90 degrees in the right knee, as demonstrated 
on the January 2000 VA examination, does not warrant a 
compensable rating under Diagnostic Code 5260.  

The Board has determined that the Veteran is not entitled to a 
compensable rating  under Diagnostic Codes 5260 or 5261.  Because 
he did not meet the criteria for a compensable rating under 
Diagnostic Codes 5260 or 5261, General Counsel Precedent Opinion 
VAOPGCPREC 9-2004 is not applicable.  Therefore, separate ratings 
cannot be assigned when the criteria for a compensable rating 
under both Diagnostic Codes 5260 and DC 5261 are not met.  In 
this case, there is no basis for a compensable rating under 
Diagnostic Codes 5260 or 5261.  VAOPGCPREC 9-04 (Sept. 17, 2004), 
69 Fed. Reg. 59990 (2005).  

The Board also finds that the Veteran is not entitled to an 
increased rating due to functional impairment as a result of pain 
on repetitive use.  Although the Veteran complained of suffering 
constant right knee pain, there was no evidence which suggests 
that on repetitive use, the right knee would be restricted by 
pain or other factors to only 30 degrees flexion or 15 degrees 
extension, the criteria for a 20 percent rating, or restricted 
such that any separate compensable rating would be warranted.  In 
fact, the right knee was limited at the very least to 90 degrees 
flexion upon repetitive motion due to pain.  Thus, even 
considering the effects of pain on use, there is no probative 
evidence that the right knee is limited in motion to 15 degrees 
extension or 30 degrees flexion, and thus the requirements for an 
increased rating are not met.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 
the Board finds that the evidence does not show that any 
additional functional limitation would result in the Veteran 
warranting any separate compensable ratings for limitation of 
extension and flexion. 

The Veteran has a 10 percent rating for his right knee 
instability under Diagnostic Code 5257, which provides a 10 
percent rating for slight recurrent subluxation or lateral 
instability.  A 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating is warranted for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a (2009).  The Veteran has not 
reported any subluxation, nor does the objective medical evidence 
indicate any recurrent subluxation of the right knee.  On VA 
examination in January 2000, the Veteran complained that his 
right knee gave out once a month.  At an August 2004 VA 
examination, the Veteran reported constant right knee pain, 
stiffness, and swelling as well as instability and locking of the 
knee.  Although the Veteran denied wearing a knee brace, he 
stated that he occasionally used crutches.  The examiner noted 
that the Veteran had instability of the right knee.  The evidence 
of record shows that the Veteran experienced right knee 
instability once a month and that he occasionally required the 
use of crutches.  The Board finds that the Veteran has no more 
than moderate lateral instability of the right knee since he does 
not suffer from his right knee constantly giving way.  Therefore, 
as suggested by the parties on appeal and the decision of the 
Court of Appeals for Veterans Claims, and resolving all doubt in 
favor of the Veteran, the Board finds that an increased 20 
percent rating for right knee instability is warranted under 
Diagnostic Code 5257.  38 C.F.R. §§ 3.400, 4.71a (2009).    

A claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, and rating 
a knee disability under both of those codes does not amount to 
pyramiding under 38 C.F.R. § 4.14 (2009).  VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, a separate rating must be based on 
additional disability.  There is x-ray evidence in this case that 
demonstrates that the Veteran's right knee disability is 
manifested by arthritis.  The criteria under Diagnostic Codes 
5003 and 5010 apply when limitation of motion would be 
noncompensable under a limitation of motion code.  38 C.F.R. 
§ 4.71a (2009).  In this case, the Veteran's right knee 
disability is noncompensable under Diagnostic Codes 5260 and 
5261, which are diagnostic codes predicated on limitation of 
motion.  An increased 20 percent rating is not warranted unless 
there is x-ray evidence of arthritis involving two or more major 
joint groups with occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  In this case, 
there evidence does not show arthritis involving two or more 
major joint groups or that there are occasional incapacitating 
episodes.  Therefore, the Board finds that an initial rating in 
excess of 10 percent for right knee arthritis is not warranted.

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's right knee disability due to 
arthritis did not warrant an initial rating in excess of 10 
percent disabling for all periods under consideration.  However, 
the evidence shows that the Veteran's right knee instability 
warrants an initial 20 percent disability rating.  All reasonable 
doubt has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran reported that at his former job as a service 
technician, he had missed one day of employment per month for the 
past twelve years due to his right knee disability.  He also 
stated that when he climbed ladders at his service technician 
job, that affected his right knee disability quite a bit.  The 
Veteran maintained that at his current job, his right knee 
disability was not affected because he was able to sit down for 
most of the time.  He reported that he had been forced to take 
some time off between his former and current jobs due to his 
right knee disability.  The Board finds that the evidence does 
not show that the Veteran's service-connected right knee 
disability presents such an unusual or exceptional disability 
picture at any time so as to require consideration of an 
extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2009).

The objective medical evidence of record shows that 
manifestations of the Veteran's service-connected right knee 
disability do not result in a marked functional impairment to a 
degree other than that addressed by VA's Rating Schedule.  The 
schedular rating criteria are designed to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  
Generally, the degrees of disability specified in the rating 
schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1 (2009).

Although the Veteran missed one day of work per month at his 
former service technician job and took time off between his 
former and current jobs, his right knee disability was not so 
severe that it had prevented him from climbing ladders at his 
former service technician job.  The Veteran is currently in 
receipt of a 10 percent rating for right knee arthritis as well 
as a 20 percent rating for right knee instability that the Board 
has granted in this decision.  The Board finds that the evidence 
does not show frequent hospitalization due to the right knee 
disability or that the disability causes marked interference with 
employment beyond that envisioned by the schedular ratings 
already assigned.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-schedular 
rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. 
App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009).  The notice must:  (1) inform the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004; rating decisions in 
February 2001 and September 2004; a statement of the case in 
October 2001; and a supplemental statement of the case in June 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the September 2004 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to this claim.  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.


ORDER

An increased initial rating for a right knee disability due to 
arthritis is denied.  

An increased initial rating of 20 percent, but not higher, for 
right knee instability is granted.


REMAND

Additional development is needed prior to further disposition of 
the claims for an increased initial rating for a right ankle 
disability from July 1, 1999, to August 25, 2004, and an initial 
compensable rating for bilateral calluses of the feet.  

Regarding the Veteran's claim for an increased initial rating for 
a right ankle disability for the period from July 1, 1999, to 
August 25, 2004, the Board is required to consider the effect of 
pain and weakness when rating a service-connected disability on 
the basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45 
(2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must 
consider the Veteran's complaints of pain, and all evidence of 
record related to limitation of motion, weakened motion, excess 
motion, incoordination, fatigability, and pain on motion.  
38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Veteran was last afforded VA examinations for his 
right ankle disability in January 2000 and August 2004.  When 
available evidence is too old for an adequate evaluation of the 
Veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 
281 (1993).  In this case, although the January 2000 and August 
2004 VA examiners conducted range of motion testing for the 
Veteran's right ankle, they did not consider functional loss due 
to pain upon motion for the period from July 1, 1999, to August 
25, 2004.  In order to fairly and fully evaluate the Veteran's 
claim for an increased initial rating, a VA examiner must opine 
as to whether there was additional functional loss of the right 
ankle disability due to weakened motion, excess motion, 
incoordination, fatigability, and pain on motion for the period 
from July 1, 1999, to August 25, 2004.

With respect to the Veteran's claim for an initial compensable 
rating for bilateral calluses of the bilateral feet, the Board 
notes that the July 2009 Court decision found a failure to 
address the issues of whether the Veteran was entitled to service 
connection for flat feet or whether he should be rated under 
Diagnostic Code 5276, which pertains to flat feet, for his 
service-connected callus disability.  The claim for service 
connection for bilateral pes planus is not currently on appeal 
because the RO has not yet adjudicated the claim in the first 
instance.  The Board finds that the Veteran's claim for an 
initial compensable rating for calluses of the bilateral feet is 
inextricably intertwined with his claim for service connection 
for bilateral pes planus.  The granting of service connection for 
bilateral pes planus would affect the issue of whether the 
Veteran's service-connected callus disability should be rated by 
analogy under the diagnostic code for flat feet.  Therefore, the 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   
Accordingly, the case is REMANDED for the following actions:

1.  Request that a VA examiner review the 
claims file to determine the severity of the 
service-connected right ankle disability from 
July 1, 1999, to August 25, 2004.  
Specifically, the examiner should opine as to 
whether there was any additional functional 
loss due to weakened motion, excess motion, 
incoordination, fatigability, and pain on 
motion for the period from July 1, 1999, to 
August 25, 2004.  The examiner should review 
the claims folder and should note that review 
in the report. 

2.  Adjudicate the claim of entitlement to 
service connection for bilateral pes planus.  
If the claim is denied, inform the Veteran of 
his appeal rights and that he must perfect an 
appeal if he wants appellate review of that 
issue.

3.  Readjudicate the issues on appeal.  If 
any decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


